Citation Nr: 0606323	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  02-07 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for a service-connected recurrent corneal abrasion of the 
right eye. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1972 to December 1973.  He had an additional 
period of active duty in the United States Navy from December 
1986 to September 2000.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Procedural history

In November 2000, the St. Petersburg RO received the 
veteran's claim of entitlement to service connection for a 
recurrent corneal abrasion of the right eye.  Service 
connection was granted for this condition in a February 2001 
rating decision, which assigned a noncompensable evaluation.  
The veteran subsequently perfected an appeal as to the 
assigned rating.  Original jurisdiction over the case now 
resides in the RO in Des Moines, Iowa.

Issues not on appeal

The February 2001 rating decision also denied service 
connection for a recurrent corneal abrasion of the left eye 
and a low back disability.  The same decision granted service 
connection for C6-C7 spinal stenosis and a recurrent lipoma 
in the right cervical region.  A noncompensable evaluation 
was assigned for each disability.  The veteran perfected an 
appeal as to the assigned ratings and the denials of service 
connection.  

A March 2004 rating decision subsequently granted the service 
connection for degenerative disc disease at L5-S1 and a 
recurrent corneal abrasion of the left eye, assigning 10 
percent and noncompensable disability ratings, respectively.  
The same decision increased the disability rating assigned 
the veteran's spinal stenosis to 40 percent and increased the 
rating assigned the veteran's lipoma to 10 percent.

Following this decision, the veteran communicated his 
satisfaction with the ratings established for his spinal 
stenosis and lipoma.  See correspondence from the veteran 
dated April 4, 2004.  These issues have therefore been 
resolved and are no longer on appeal.  See 38 C.F.R. § 20.204 
(2005).  

To the Board's knowledge, the veteran has not disagreed with 
the disability rating assigned his service connected left 
corneal abrasion or his degenerative disc disease.  These 
issues are therefore not in appellate status.  See Archbold 
v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

The veteran also filed a new service connection claim for 
radicular symptoms in September 2004.  The Des Moines RO 
subsequently granted service connection for chronic L5-S1 
radiculopathy, assigning a 10 percent disability rating 
effective September 21, 2004.  The same decision continued 
the 10 percent rating assigned the veteran's degenerative 
disc disease.  The veteran has not disagreed with the 
assigned ratings, and those issues are accordingly not 
currently before the Board.  

For expressed above, the only issue currently on appeal is 
that listed on the first page of this decision, namely 
entitlement to a compensable rating for the veteran's 
recurrent corneal abrasion of the right eye.


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's service-connected recurrent corneal abrasion of the 
right eye is manifested by stromal corneal scarring and is 
otherwise asymptomatic.




CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for a 
recurrent corneal abrasion of the right eye have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, 
Diagnostic Code 6018 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a compensable rating for his service-
connected recurrent corneal abrasion of the right eye.  In 
the interest of clarity, the Board will review the applicable 
law and regulations, briefly describe the factual background 
of this case, and then proceed to analyze the claim and 
render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  


Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the February 2002 statement of the case (SOC) and 
the March 2004 supplemental statement of the case (SSOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in 
August 2001 which was specifically intended to address the 
requirements of the VCAA.  The August 2001 letter from the RO 
specifically notified the veteran that to support an 
increased rating claim, the record must contain "[e]vidence 
of increased symptoms . . . [which] is usually objective 
medical evidence or symptoms which can be observed and 
supported by medical evidence" (emphasis in original).  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the August 
2001 VCAA letter, the veteran was informed that VA would 
"make reasonable efforts" to help him obtain evidence such 
as "medical records, employment records, or records from 
other Federal agencies."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The August 2001 letter notified the veteran that he "must 
give us enough information about these records so that we can 
request them from the person or agency who has them . . . 
[i]t's your responsibility to make sure these records are 
received by us."  More specifically, the August 2001 letter 
instructed the veteran to "[c]omplete, sign and return the 
enclosed VA Form 21-4142, 'Authorization for Release of 
Information.'  Use a separate form for each doctor or 
hospital where you were treated . . . [p]lease be sure to 
provide complete addresses for each doctor or hospital."  
Additionally, the veteran was asked to provide "the name of 
the person, agency, or company who has relevant records;" 
"the address of this person, agency, or company;" "the 
approximate time frame covered by the records;" and "the 
condition for which you were treated, in the case of medical 
records" (emphasis in original).

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
C.F.R. § 3.159(b)(1) (2005).  The August 2001 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in his possession that pertained to the claim or 
something to the effect that he give VA everything he had 
that pertained to his claim.  However, both the February 2002 
statement of the case and the March 2004 supplemental 
statement of the case contained, verbatim, the appropriate 
VCAA regulation, 38 C.F.R. § 3.159(b)(1).  The veteran has 
thus been informed, twice, that he should submit anything and 
everything in the way of information and evidence pertaining 
to his claim.

One final comment regarding notice is in order.  Review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claim, 
via the grant of service connection in February 2001.  The 
Board is of course aware of the Court's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004), which appears to stand 
for the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In the instant case, the 
veteran was provided with VCAA notice via the August 2001 
VCAA letter, after he filed his notice of disagreement as to 
the increased rating issue.  His claim was then readjudicated 
in the March 2004 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VCAA notice.  Thus, any VCAA 
notice deficiency has been rectified, and there is no 
prejudice to the veteran in proceeding to consider his claim 
on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
treatment records, and the report of an August 2002 VA eye 
examination.  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran has not indicated that he desires 
a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson, 12 Vet. App. at 
126.

Assignment of diagnostic code 

The veteran's service-connected recurrent corneal abrasion of 
the right eye is currently rated as noncompensably disabling 
under 38 C.F.R. § 4.84a, Diagnostic Code 6018.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Board notes at the outset that there is no specific 
diagnostic code for recurrent corneal abrasions.  The August 
2002 VA examiner also characterized the veteran's condition 
as "recurrent erosion syndrome."  There is also no 
diagnostic code which specifically rates this condition.  
When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2005).

The medical evidence of record, particularly the veteran's 
service medical records, indicates that during flare-ups of 
his eye condition, his symptomatology closely resembles 
conjunctivitis.  As such, he has been rated under Diagnostic 
Code 6018, which provides rating criteria for conjunctivitis.  
The Board can identify no other diagnostic code which would 
be more appropriate, and neither the veteran nor his 
representative has suggested that another diagnostic code be 
used.  The Board will therefore continue to rate this 
disability under Diagnostic Code 6018.

Specific schedular criteria

Under the regulations, a noncompensable rating is warranted 
for conjunctivitis if it is healed with no residuals.  A 
higher rating of 10 percent is warranted if there is active 
conjunctivitis, with objective symptoms.  38 C.F.R. § 4.84a, 
Diagnostic Code 6018 (2005).

Analysis

Schedular rating

As noted immediately above, a compensable evaluation under 
Diagnostic Code 6018 requires evidence of active 
conjunctivitis, with objective symptoms.  Such has not been 
demonstrated in the instant case.  The August 2002 VA 
examiner noted that visual acuity with correction was 20/20 
in the right eye, with no evidence of afferent pupillary 
defect.  Visual fields and extraocular motility were full.  
Eyelids, lashes, and the iris were found to be normal, with 
no evidence of vitreal hemorrhage or retinal detachment.  
Sclerae and conjunctiva were clear.  While the cornea "had 
[a]few old stromal corneal scars," there was no evidence of 
active erosion.  VA treatment records have yielded similar 
findings.

In short, the medical evidence of record reveals an 
essentially asymptomatic condition which has no effect on the 
veteran's vision.  Although the veteran has complained of 
sporadic flare-ups which include symptoms such as eye 
irritation and "stickiness," such has not been found on 
objective examination.  

The veteran has submitted no medical evidence in support of 
his claim, that is evidence documenting an active disease 
process.  Indeed, there is no evidence that the eye 
irritation reportedly experienced by the veteran is in any 
way related to the service-connected corneal abrasion.  See 
38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's 
responsibility to support a claim for VA benefits].  

The Board has given thought as to whether it would be useful 
to schedule the veteran for another examination at a time 
when eye disability is active.  See Ardison v. Brown, 6 Vet. 
App. 405, 408 (1994) [where fluctuating conditions escape 
detection on examination, VA must conduct an examination 
during the active stage of the disease].  However, such a 
remedy not feasible in this case.  See Voerth v. West, 13 
Vet. App. 117 (1999).  In Voerth, the Court distinguished 
Ardison as follows: " . . . in Ardison the appellant's 
worsened condition would last weeks or months while here the 
appellant's worsened condition would last only a day or two." 
See Voerth, 13 Vet. App. at 122- 3.  There is no indication 
that the flare-ups are anything but acute in nature.  
Moreover, evidence of record demonstrates that it could be 
years, if ever, until the veteran has another flare-up. 
Therefore, requiring that the veteran be referred for 
additional testing during a flare up.

Because no active disease process or symptoms have been 
identified in the post-service treatment records, a 
compensable evaluation is not warranted under Diagnostic Code 
6018. 

Fenderson considerations

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially-assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the Board finds that at no time since the 
effective date of service connection has the veteran met or 
nearly approximated the criteria for a compensable disability 
rating for his recurrent corneal abrasions.  As noted above, 
the condition is largely asymptomatic and an active disease 
process has not been identified in any of the post-service 
medical records.  Although corneal scarring has been noted, 
such has remained unchanged throughout the appeal period and 
has not interfered with the veteran's vision.  Because the 
veteran's symptomatology has been essentially stable 
throughout the appeal period, the Board concludes that staged 
ratings are not for application in this case.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2005).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

After a careful review of the record, the Board has 
determined that this matter has not been adjudicated by the 
RO.  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure].  The Board has 
therefore determined that it does not have jurisdiction over 
the matter of an extraschedular rating for the veteran's 
service-connected recurrent corneal abrasion of the right 
eye.  See generally Bernard v. Brown, 4 Vet. App. 384 (1993).  
If the veteran wishes to have the RO consider the matter of 
an extraschedular rating or ratings, he should contact the 
RO.

Conclusion

For reasons expressed above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
The benefit sought on appeal is accordingly denied.

 
ORDER

Entitlement to a compensable rating for a service-connected 
recurrent corneal abrasion of the right eye is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


